Citation Nr: 0336710	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1992 to September 
1993.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The issue before the Board is whether the veteran is entitled 
to the assignment of TDIU.  In a rating decision dated May 
2001, the RO denied the veteran's claim for this benefit, and 
thereafter, the veteran appealed the RO's decision to the 
Board.  Additional development is necessary before the Board 
can decide this claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

When the VCAA was enacted, the veteran's claim was pending 
before VA.  The VCAA is thus applicable to this appeal.  See 
VAOGCPREC 7-03.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  Since the VCAA was enacted, the 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In this case, VA has not yet satisfied its duty to notify the 
veteran of the change in the law and the evidence needed to 
support his claim.  The RO also has not explained to the 
veteran who is responsible for submitting such evidence, 
provided him the pertinent provisions of the VCAA, or 
reconsidered his claim pursuant thereto.  Such action should 
be taken on Remand.   

This case is remanded for the following development:

1.  VA should contact the veteran by 
letter, inform him that, while his appeal 
was pending, the law changed, notify him 
of the evidence needed to support that 
claim, including a medical opinion 
establishing that his sole service-
connected disability is sufficiently 
severe as to preclude the veteran from 
obtaining and retaining substantially 
gainful employment, and indicate whether 
he or VA is responsible for submitting 
such evidence.  

2.  VA should then review the claims file 
and undertake any other notification and 
assistance actions required by 38 U.S.C.A. 
§§ 5102, 5103, 5103(A) (West 2002).  

3.  After all of the aforementioned 
development has been completed, VA should 
readjudicate the veteran's claim based on 
all of the evidence of record.  If VA 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which cites the provisions 
governing VA's duties to notify and 
assist, and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to afford the veteran due 
process of law.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).
 
The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




